TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00683-CR




                                James Douglas Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
         NO. 2003-197, HONORABLE JACK ROBISON, JUDGE PRESIDING



                               MEMORANDUM OPINION


               In April 2004, appellant James Douglas Jones was placed on deferred adjudication

community supervision after he pleaded guilty to the aggravated assault of a public servant. See Tex.

Penal Code Ann. § 22.02 (West Supp. 2009). Following a hearing on September 29, 2008, the trial

court granted the State’s motion to adjudicate, adjudged appellant guilty, and sentenced him to

twenty-five years in prison.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and has filed a pro se brief in response.

               We have reviewed the record, counsel’s brief, and the pro se brief. We agree with

counsel that the appeal is frivolous and without merit. We find nothing in the record that might

arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005)

(holding that it is constitutional error for appellate court to address nonmeritorious arguments raised

in pro se response to Anders brief). Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: November 20, 2009

Do Not Publish




                                                     2